Tom, J.P. (dissenting in part).
While I concur that the
complaint does not state grounds for relief at law, I conclude that a claim in equity is sufficiently stated. At issue is whether the complaint adequately pleads that defendants have been unjustly enriched, not whether plaintiff will ultimately be able to prove it. At this preliminary stage of the proceedings, on an undeveloped record, it is premature to adopt Supreme Court’s conclusion that “plaintiff has not demonstrated that equity and good conscience entitle plaintiff to the relief sought.”
The complaint seeks damages alleged to have been sustained as a result of plaintiffs purchase of Paysage aux Trois Arbres, a painting by Paul Gauguin, in reliance on an appraisal obtained from defendant Guy Wildenstein, acting on behalf of defendant Wildenstein & Co., Inc. Included are sums expended to facilitate the purchase of the painting from entities in which defendants had an interest. As this Court has observed, under a theory of unjust enrichment, “recovery is available not only where there has been an actual benefit to the other party but, in the instance of a wrongdoing defendant, to restore the plaintiff’s former status, including compensation for expenditures made in reliance upon defendant’s representations” (Martin H. Bauman Assoc. v H & M Intl. Transp., 171 AD2d 479, 484 [1991], citing Farash v Sykes Datatronics, 59 NY2d 500, 505 [1983]). Thus, a cause of action for unjust enrichment is the appropriate vehicle to pursue the recovery plaintiff seeks.
The complaint states, “Defendants knew that an appraisal coming from them would be reasonably relied upon by the purchaser of the Painting.” To recover under a theory of unjust enrichment, it is not necessary to show, as Supreme Court suggested, “that defendants’ conduct was tortious or fraudulent, as it relates to plaintiff.” To the contrary, “[u]njust enrichment . . . does not require the performance of any wrongful act by the one enriched” (Simonds v Simonds, 45 NY2d 233, 242 [1978]). Rather, “[a] quasi or constructive contract rests upon the equitable principle that a person shall not be allowed to enrich himself unjustly at the expense of another . . . It is an obligation which the law creates, in the absence of any agreement, when and because the acts of the parties or others have *453placed in the possession of one person money, or its equivalent, under such circumstances that in equity and good conscience he ought not to retain it. . . Thus, if one man has obtained money from another, through the medium of oppression, imposition, extortion, or deceit, or by the commission of a trespass, such money may be recovered back, for the law implies a promise from the wrong-doer to restore it to the rightful owner” (Miller v Schloss, 218 NY 400, 407-408 [1916]). There is no requirement that the aggrieved party be in privity with the party enriched at his or her expense (see Sperry v Crompton Corp., 8 NY3d 204, 215 [2007]; Bradkin v Leverton, 26 NY2d 192, 195 [1970]; Joan Briton, Inc. v Streuber, 36 AD2d 464 [1971], affd 30 NY2d 551 [1972]).
The facts alleged in the complaint to support plaintiffs cause of action for unjust enrichment are that defendants issued an inflated appraisal of the painting, knowing that due to their worldwide expertise in the works of Paul Gauguin, “an appraisal coming from them would be reasonably relied upon by the purchaser of the painting.” While defendants had not been told the purpose of the appraisal, because of their ownership interest in the subject painting they certainly should have been aware that it was being sought in connection with a prospective purchase. By further failing to disclose their interest in the work, defendants gave plaintiff no basis to question the impartiality of their assessment of its value.
There is no question that privity is lacking so as to support a contract action based on the appraisal and that no misrepresentation was directly made to plaintiff so as to give rise to an action for fraud, fraudulent misrepresentation or negligent misrepresentation. Moving beyond the elements necessary for an action at law to considerations of equity, “[t]he essential inquiry in any action for unjust enrichment or restitution is whether it is against equity and good conscience to permit the defendant to retain what is sought to be recovered” (Paramount Film Distrib. Corp. v State of New York, 30 NY2d 415, 421 [1972], cert denied 414 US 829 [1973]).
The involvement of defendants in the multifarious aspects of this transaction should give us pause. According to the complaint, the purchase was initiated when Patrick Blum, a director of plaintiffs parent, Phoenix Capital Reserve Fund, was approached by J. Amir Cohen about purchasing art works as an investment. Cohen informed Blum that the owner of the Gauguin was looking to sell it and that an appraisal of the painting should be obtained from Guy Wildenstein, a world renowned expert. In an appraisal dated July 28, 2000, he valued the work *454at between $15 and $17 million. A certificate of authenticity for the painting was issued by Daniel Wildenstein, on behalf of the Wildenstein Institute in Paris. The Gauguin was sold on August 25, 2000 by Peintures Hermes, a Swiss company owned by Guy, Daniel and Alec Wildenstein. The invoice provided by the seller indicated that although it was once owned by “Wildenstein, New York” (Wildenstein & Co., Inc.), it was presently in a “Private Collection.” Following plaintiff’s payment of $11.3 million to Calypso Fine Art Ltd., which acted as intermediary in the transaction, $9.5 million was transferred to the Wildensteins’ company, Peintures Hermes, which then paid $8.8 million to the owner, Allez la France Ltd., in which defendants also had an interest. Plaintiffs incurred more than $2 million in expenses in connection with the purchase. At an auction held on November 8, 2000, the painting drew a high bid of only $9 million, which was lower than the reserved price. These facts make clear that although privity is lacking with respect to the appraisal, there is privity between plaintiff and defendants’ companies with respect to the transaction sufficient to hold defendants liable on the ground that they were unjustly enriched by plaintiffs purchase (cf. Sperry, 8 NY3d at 216 [connection between various sellers of chemicals and purchaser using them to manufacture its products too attenuated to support claim for unjust enrichment]).
On a motion to dismiss a pleading under CPLR 3211 (a) (7), the sole inquiry is whether, according the facts alleged in the complaint every favorable inference, any cognizable cause of action can be made out (see e.g. Merrill Lynch, Pierce, Fenner & Smith, Inc. v Wise Metals Group, LLC, 19 AD3d 273, 275 [2005]). The facts asserted in the complaint sufficiently allege that defendants used their superior knowledge and contacts in the art world to interest plaintiff in purchasing the painting and to manipulate plaintiff into paying an inflated price in reliance on not only the appraisal provided by Guy Wildenstein, but also the certificate of authenticity provided by Daniel Wildenstein and the provenance provided by Peintures Hermes, the Wildensteins’ company.
There is no disagreement that the cdmplaint fails to state an action for which the law affords relief because the asserted misrepresentation with respect to the value of the painting was not made to plaintiff but to an intermediary. As Supreme Court stated, the claims at law fail “because, under the facts alleged, plaintiff was not entitled to rely on the Appraisal.” The court, however, then simply applied the same rationale to dismiss plaintiffs prayer in equity, a disposition endorsed by the majority.
*455The prevailing rule at law is that, under the doctrine of caveat emptor, a party to a transaction is required to assess its value and fitness to his or her circumstances, and the failure to exercise due care will preclude the grant of relief (see e.g. Charles Hyman, Inc. v Olsen Indus., 227 AD2d 270, 277 [1996] [“(a) party will not be relieved of the consequences of his own failure to proceed with diligence or to exercise caution with respect to a business transaction”]; First Nationwide Bank v 965 Amsterdam, 212 AD2d 469, 472 [1995] [debtor’s failure to make independent analysis of property’s suitability is governed by caveat emptor]). While mere nondisclosure, such as defendants’ failure to disclose their interest in the subject painting, is generally not actionable, this Court has recognized an exception where the seller has created a situation that substantially impairs the value of the transaction to the buyer. In those circumstances, the seller, as a matter of equity, is obligated to disclose to the purchaser information material to the value of the transaction (Stambovsky v Ackley, 169 AD2d 254, 259 [1991]).
Accepting, as we must, the allegations of the complaint as true, defendants fostered the impression that the Gauguin was worth much more than its actual value, causing plaintiff to overpay and thereby impairing the value it received (see Cox v Microsoft Corp., 8 AD3d 39, 40 [2004] [“plaintiffs’ allegations that Microsoft’s deceptive practices caused them to pay artificially inflated prices for its products state a cause of action for unjust enrichment”]). Because defendant Guy Wildenstein is the acknowledged expert on Gauguin, the actual value of the painting was both peculiarly within his knowledge and readily accepted as authoritative. And because he derived a benefit as a result of the inflated appraisal, it cannot be characterized as merely “gratuitous advice” (cf. Ravenna v Christie’s Inc., 289 AD2d 15, 16 [2001]).
The complaint states a basis for equitable relief from the contract of sale. As stated in Stambovsky, “Where a condition which has been created by the seller materially impairs the value of the contract and is peculiarly within the knowledge of the seller or unlikely to be discovered by a prudent purchaser exercising due care with respect to the subject transaction, nondisclosure constitutes a basis for rescission as a matter of equity. Any other outcome places upon the buyer not merely the obligation to exercise care in his purchase but rather to be omniscient with respect to any fact which may affect the bargain. No practical purpose is served by imposing such a burden upon a purchaser. To the contrary, it encourages predatory business practice and offends the principle that equity will *456suffer no wrong to be without a remedy” (169 AD2d at 259). We further noted, “It has been remarked that the occasional modern cases which permit a seller to take unfair advantage of a buyer’s ignorance so long as he is not actively misled are ‘singularly unappetizing’ ” (id. at 260, quoting Prosser, Torts § 106, at 696 [4th ed]). Having impaired the value of plaintiffs bargain by issuing an inflated appraisal, defendants were equitably obligated to reveal their interest in the transaction.
Plaintiff has stated grounds for equitable relief and is entitled to the opportunity to establish that defendants were unjustly enriched to the extent the appraised value of the Gauguin was inflated above its actual value. Thus, should plaintiff prevail, he should be permitted to recover the excess consideration paid as well as such reasonable expenses incurred in connection with the purchase as may be consequent upon the inflated appraisal.
Accordingly, the order should be modified to the extent of reinstating the cause of action for unjust enrichment.